Citation Nr: 0803036	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-39 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965, from January 1967 to November 1968, and from November 
1968 to February 1971. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The veteran suffers from Level VII hearing loss in the left 
ear.


CONCLUSION OF LAW

The requirements for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records and examination reports.  Moreover, in a 
January 2006 correspondence, the veteran indicated that he 
had no other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial evaluation, any question 
as to an appropriate effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, VA treatment records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2006).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Id.

On the VA authorized audiological evaluation in January 2006, 
pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
LEFT
50
55
70
75

The average puretone threshold is 63 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 56 percent in the left ear.  

VA outpatient treatment records note the veteran has moderate 
to severe hearing loss in the left ear.  

Applying the findings from the April 2005 VA examinations to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII 
hearing loss in the left ear.  When only one ear is service-
connected, the non-service connected ear will be assigned a 
Level I Roman Numeral designation in order to calculate the 
appropriate disability percentage.  Where hearing loss is at 
Level VII and only one ear is service-connected, a 0 percent 
rating is assigned under Table VII.  38 C.F.R. § 4.85.  An 
exceptional pattern of hearing under 38 C.F.R. § 4.86 has not 
been shown and that regulation is not applicable.

Thus, the evidence of record fails to show that the veteran's 
hearing loss warrants a compensable evaluation.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


